Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A processor-implemented method to estimate a demand transfer of one or more products comprising: receiving, via one or more hardware processors, a plurality of data pertaining to one or more products from one or more predefined sources,
wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes, wherein the plurality of data include a historical sales data from a point-of-sale, a historical inventory data of one or more products and a product master data:
aggregating, via one or more hardware processors, the historical sales data and historical inventory data of each of the one or more products, 
wherein the aggregated historical sales data is standardized based on a predefined unit and time period; 
determining, via one or more hardware processors, an actual share of sales of each of the one or more predefined attribute values from the aggregated historical sales data, 
the historical inventory data of each of the one or more products and the product master data, 
wherein the actual share of sales indicates performance of each of one or more predefined attribute values of one or more products:
determining, via one or more hardware processors, a missing share of sales of at least one missing attribute value of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, 
wherein the missing share of sales indicates a first performance of each of one or more predefined attribute values of one or more products; 
determining, via one or more hardware processors, an expected share of each of the one or more predefined attribute values based on a sum of expected share of one or more products having the one or more attribute values using multiplicative model: 
calculating, via one or more hardware processors, an additional share of each of the one or more predefined attribute values based on the determined actual share of sales and expected share of sales of each of the one or more predefined attribute values, 
wherein the additional share of each of the one or more attribute values is based on a demand transfer from at least one missed attribute value of one or more predefined attribute values:
computing, via one or more hardware processors, demand transfer of the one or more predefined attribute values based on the calculated additional share and the missing share of sales, 
wherein the demand transfer of each of the one or more predefined attribute values depends on missing share of sales: and estimating, via one or more hardware processors, demand transfer of each of the one or more products based on the computed demand transfer of each of the one or more predefined attribute values.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the processors are used to perform the steps of the claim, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “aggregating, determining and calculating” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A processor-implemented method to estimate a demand transfer of one or more products comprising: receiving, via one or more hardware processors, a plurality of data pertaining to one or more products from one or more predefined sources,
wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes, wherein the plurality of data include a historical sales data from a point-of-sale, a historical inventory data of one or more products and a product master data:
aggregating, via one or more hardware processors, the historical sales data and historical inventory data of each of the one or more products, 
wherein the aggregated historical sales data is standardized based on a predefined unit and time period; 
determining, via one or more hardware processors, an actual share of sales of each of the one or more predefined attribute values from the aggregated historical sales data, 
the historical inventory data of each of the one or more products and the product master data, 
wherein the actual share of sales indicates performance of each of one or more predefined attribute values of one or more products:
determining, via one or more hardware processors, a missing share of sales of at least one missing attribute value of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, 
wherein the missing share of sales indicates a first performance of each of one or more predefined attribute values of one or more products; 
determining, via one or more hardware processors, an expected share of each of the one or more predefined attribute values based on a sum of expected share of one or more products having the one or more attribute values using multiplicative model: 
calculating, via one or more hardware processors, an additional share of each of the one or more predefined attribute values based on the determined actual share of sales and expected share of sales of each of the one or more predefined attribute values, 
wherein the additional share of each of the one or more attribute values is based on a demand transfer from at least one missed attribute value of one or more predefined attribute values:
computing, via one or more hardware processors, demand transfer of the one or more predefined attribute values based on the calculated additional share and the missing share of sales, 
wherein the demand transfer of each of the one or more predefined attribute values depends on missing share of sales: and estimating, via one or more hardware processors, demand transfer of each of the one or more products based on the computed demand transfer of each of the one or more predefined attribute values.

 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of processing by a computer the steps of the abstract idea, are recited at a high-level of generality (i.e., as a generic computer performing a generic processor functions of collecting and processing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as processors).  For example, stating that the abstract idea is performed by processors only generally links the commercial interactions and management determination of product replacements to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receiving data and manipulating the data) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. information and perform calculation of the data to make determinations) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 6 and 11 are a system and medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-5,7-10 are dependencies of claims 1 and 11. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the one or more predefined sources include an inventory database, a point-of- sale (POS) database, and a product master database.

wherein the one or more attributes include brand and color of the one or more products.

wherein the missing share of sales provide lost performance with respect to an inventory unavailability for the predefined period of time.

wherein the actual share of sales of the one or more products is dependent on one or more predefined attribute values owned by each of the one or more products.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.




In regards to claim 1, Mahalanobish teaches a processor-implemented method (200) to estimate a demand transfer of one or more products comprising: receiving (202), via one or more hardware processors, a plurality of data pertaining to one or more products from one or more predefined sources (Mahalanobish, FIG 6, database 644),
Mahalanobish teaches attribute data to calculate similarity where the value changes based on the presences or absence of similarities (Mahalanobish, Para 0052), but does not specifically mention wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes. Alvarez teaches wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes (Alvarez, para 14, “As described more fully below, aspects of the following disclosure relate to interactive visualization of similarity and transferable demand associated with product assortment planning in retailers. In the retail industry, a product, such as clothing, may be defined by one or more attributes, including, for example, color, material, design, pattern, length or the like. Each attribute may have a different attribute value. These attribute values include, for example, red, blue, green (for color), silk, cotton, polyester (for material), fashion, basic, classic (for design), striped, floral, plaid (for pattern), long, short, high, (for length), and other like attributes and attribute values, according to particular needs. These attribute values also determine, at least in part, customer preferences, individually and as customer segments defined by similar customer shopping behavior, preferences for purchasing items with particular attribute values, or a combination of both. One goal of assortment planning is to choose an assortment of products to sell during a planning period that matches predicted customer preferences during the planning period. As an example, this may include, for a clothing retailer, choosing an assortment of different clothing products that will match the style, colors, season, and trends predicted to be favored by customers during a planning period. Although assortment planning, attributes and attribute values are described in connection with a clothing retailer, embodiments contemplate assortment planning with attributes and attribute values of any retailer, including, for example, fashion retailers, grocery retailers, parts retailers, and the like”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Mahalanobish wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes as is taught by Alvarez, since this will allow the use of preexisting attribute values to be used in to predict demand planning.
wherein the plurality of data include a historical sales data from a point-of-sale, a historical inventory data of one or more products and a historical or past  product master data (Alvarez, FIG 2, items 220-232):
aggregating (204), via one or more hardware processors, the historical sales data and historical inventory data of each of the one or more products (Alvarez, para 43, “ Historical data 220 may comprise data relating to the one or more products, including, for example, sales data, geographical regions, store locations, inventory data, time periods, seasonality, or other types of dimensions. In addition, the historical data may be represented by any suitable combination of values and dimensions, aggregated or un-aggregated, such as, for example, transaction data, sales per week, sales per week per location, sales per day, sales per day per season, or the like. The transaction data may comprise data that records sales transactions and related data, including, for example, a transaction identification, time and date stamp, store identification, product identification, actual cost, selling price, sales quantity, customer identification, and or the like”), 
wherein the aggregated historical sales data is standardized based on a predefined unit and time period (Mahalanobish, para 0003)“ An item selection component analyzes item attribute data for each item in the plurality of items, transaction data associated with the plurality of items during a predetermined time-period, and sensor data generated by the plurality of sensor devices”); 
determining (206), via one or more hardware processors, an actual share of sales of each of the one or more predefined attribute values from the aggregated historical sales data (Alvarez, para 64, FIG 6, “FIG. 6 illustrates an exemplary view of two-dimensional visualization 500 of FIG. 5, according to a further embodiment. As shown above, two-dimensional visualization 500 comprises a mouse-over of a bubble, representing a particular product illustrating a linking of other products that share similar attribute values. In addition, and as discussed in more detail below, additional information can be added to the dimensional visualization, such as, for example size and color of the bubbles representing products, which also may be used to represent past sales, exclusivity of a product, and the like. For example, as described below, user selection of a product generates a popup box with additional information or connectors which indicate its most similar neighbors. Additionally, or in the alternative, a size of the projected bubbles 502 may graphically indicate uniqueness, and a color of bubbles 502 may be used to indicate past sales performance, as described in more detail below”), 
the historical inventory data of each of the one or more products and the product master data (Alvarez, para 20, “Inventory system 120 comprises server 122 and database 124. Server 122 of inventory system 120 is configured to receive and transmit item data, including item identifiers, pricing data, attribute data, inventory levels, and other like data about one or more items at one or more locations in supply chain network 100. Server 122 stores and retrieves item data from database 124 or one or more locations in supply chain network 100”), 
wherein the actual share of sales indicates performance of each of one or more predefined attribute values of one or more products (Alvarez, para 15, “Summarizing assortment data may be done using a tabular format, with rows or columns corresponding to products and attribute values. Using tabular data for assortment planning is problematic because tabular data does not show the overall similarity of the assortment or how products affect the sales of other products (i.e. the transferability of demand), which gives insight to how the exclusivity percentage for one or more products in an assortment is determined. For example, if a retailer has a little black dress that is a top seller but only carries similar little black dresses in all of their stores, the retailer will lose a lot of sales because the products (the black dresses) are so similar that consumers will not purchase very many of them. Additionally, with data displayed in a tabular format, insights and intuition are dulled by excess information. The tabular format makes it difficult to assess the diversity of an assortment this way, and to determine whether a product assortment is over-assorted, under-assorted, missing in exclusive products, and the like”):
determining (208), via one or more hardware processors, a missing share of sales of at least one missing attribute value of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data (Alvarez, para 15, “Summarizing assortment data may be done using a tabular format, with rows or columns corresponding to products and attribute values. Using tabular data for assortment planning is problematic because tabular data does not show the overall similarity of the assortment or how products affect the sales of other products (i.e. the transferability of demand), which gives insight to how the exclusivity percentage for one or more products in an assortment is determined. For example, if a retailer has a little black dress that is a top seller but only carries similar little black dresses in all of their stores, the retailer will lose a lot of sales because the products (the black dresses) are so similar that consumers will not purchase very many of them. Additionally, with data displayed in a tabular format, insights and intuition are dulled by excess information. The tabular format makes it difficult to assess the diversity of an assortment this way, and to determine whether a product assortment is over-assorted, under-assorted, missing in exclusive products, and the like”), 
wherein the missing share of sales indicates a first performance of each of one or more predefined attribute values of one or more product (Alvarez, para 67 and 68, “In addition, a color of bubbles 702-708 may represent the performance or predictive performance of the product represented by the bubble 702-708. Performance or predictive performance may be based, at least in part, on, for example, historical or predicted sales performance. In this manner, bubbles 702-708 visually represent the exclusivity of the product, while simultaneously visually representing the performance of the product. To further explain bubbles 702-708, several examples are now given. According to embodiments, products represented by small green bubbles 702 may have good performance (based on, for example, historical sales data) and may be highly similar to a lot of other products in the assortment, i.e. not unique top performers. That is, small green bubbles 702 may represent well-selling products that have many substitutable products. According to embodiments, when some products represented by small green bubbles 702 are removed from the assortment, global sales will remain largely unchanged, but may slightly decrease based, at least in part, on one or more good performers being removed from the assortment”); 
determining (210), via one or more hardware processors, an expected share of each of the one or more predefined attribute values based on a sum of expected share of one or more products having the one or more attribute values using multiplicative model (Mahalanobish, FIG 17 and 18): 
calculating (212), via one or more hardware processors, an additional share of each of the one or more predefined attribute values based on the determined actual share of sales and expected share of sales of each of the one or more predefined attribute values Mahalanobish, FIG 17 and 18, additional share is calculated in weighting). 
wherein the additional share of each of the one or more attribute values is based on a demand transfer from at least one missed attribute value of one or more predefined attribute values (Mahalanobish, FIG 17 and 18, demand transference model used weighting calculate the future demand):
computing (214), via one or more hardware processors, demand transfer of the one or more predefined attribute values based on the calculated additional share and the missing share of sales (Mahalanobish, FIG 17 and 18, demand transference model used weighting calculate the future demand, 
wherein the demand transfer of each of the one or more predefined attribute values depends on missing share of sales: and estimating (216), via one or more hardware processors, demand transfer of each of the one or more products based on the computed demand transfer of each of the one or more predefined attribute values (Alvarez, para 15, “Summarizing assortment data may be done using a tabular format, with rows or columns corresponding to products and attribute values. Using tabular data for assortment planning is problematic because tabular data does not show the overall similarity of the assortment or how products affect the sales of other products (i.e. the transferability of demand), which gives insight to how the exclusivity percentage for one or more products in an assortment is determined. For example, if a retailer has a little black dress that is a top seller but only carries similar little black dresses in all of their stores, the retailer will lose a lot of sales because the products (the black dresses) are so similar that consumers will not purchase very many of them. Additionally, with data displayed in a tabular format, insights and intuition are dulled by excess information. The tabular format makes it difficult to assess the diversity of an assortment this way, and to determine whether a product assortment is over-assorted, under-assorted, missing in exclusive products, and the like”).

In regards to claim 2, the combination of Mahalanobish and Alvarez teaches  wherein the one or more predefined sources include an inventory database, a point-of- sale (POS) database, and a product master database (Mahalanobish, para 0053, “The demand prediction component 124 in some examples receives inputs including POS data shown in unit sales (number of units sold) and dollar sales (total dollars for sales) customized for an identified item at a specific store or location during a predetermined time-period. For example, the POS data may be generated for a given item at a given store on a weekly basis (Store×Week×Item ID level)).

In regards to claim 3, the combination of Mahalanobish and Alvarez teaches wherein the one or more attributes include brand and color of the one or more products (Alvarez, para 87, brand importance, para 14, color attribute).

In regards to claim 4, the combination of Mahalanobish and Alvarez teaches wherein the missing share of sales provide lost performance with respect to an inventory unavailability for the predefined period of time (Alvarez, para 43, “ Historical data 220 may comprise data relating to the one or more products, including, for example, sales data, geographical regions, store locations, inventory data, time periods, seasonality, or other types of dimensions. In addition, the historical data may be represented by any suitable combination of values and dimensions, aggregated or un-aggregated, such as, for example, transaction data, sales per week, sales per week per location, sales per day, sales per day per season, or the like. The transaction data may comprise data that records sales transactions and related data, including, for example, a transaction identification, time and date stamp, store identification, product identification, actual cost, selling price, sales quantity, customer identification, and or the like”).

In regards to claim 5, the combination of Mahalanobish and Alvarez teaches  wherein the actual share of sales of the one or more products is dependent on one or more predefined attribute values owned by each of the one or more products (Alvarez, FIG 6, para 64, “FIG. 6 illustrates an exemplary view of two-dimensional visualization 500 of FIG. 5, according to a further embodiment. As shown above, two-dimensional visualization 500 comprises a mouse-over of a bubble, representing a particular product illustrating a linking of other products that share similar attribute values. In addition, and as discussed in more detail below, additional information can be added to the dimensional visualization, such as, for example size and color of the bubbles representing products, which also may be used to represent past sales, exclusivity of a product, and the like. For example, as described below, user selection of a product generates a popup box with additional information or connectors which indicate its most similar neighbors. Additionally, or in the alternative, a size of the projected bubbles 502 may graphically indicate uniqueness, and a color of bubbles 502 may be used to indicate past sales performance, as described in more detail below”).

In regards to claim 6, the combination of Mahalanobish and Alvarez teaches a system (100) for estimating a demand transfer of one or more products comprising: at least one memory (102) storing instructions: and one or more hardware processors (104) coupled to the memory via the one or more communication interfaces, wherein the one or more hardware processors are configured by the instructions to execute one or more modules: a receiving module (106) configured to receive a plurality of data pertaining to one or more products from one or more predefined sources, wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes, wherein the plurality of data include a historical sales data from a point-of-sale, a historical inventory data of one or more products and a product master data: an aggregation module (108) configured to aggregate the historical sales data and historical inventory data of each of the one or more products, wherein the aggregated historical sales data is standardized based on a predefined unit and time period; an actual share determination module (110) configured to determine an actual share of sales of each of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, wherein the actual share of sales indicia’s a past performance of each of one or more 5 predefined attribute values of one or more products: a missing share determination module (112) configured to determine a missing share of sales of at least one missing attribute value of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, wherein the missing share of sales indicates a lost performance of each of one or more predefined attribute values of one or mare products: an expected share determination module (114) configured to determine an expected share of each of the one or more predefined attribute values based on a sum of expected share of one or more products having the one or more attribute values using multiplicative model: an additional share calculation module (116) configured to  calculate an additional share of each of the one or more predefined attribute values based on the determined actual share of sales and expected share of sales of each of the one or more predefined attribute values, wherein the additional share of each of the one or more attribute values is based on a demand transfer from ai least one missed attribute value of one or more predefined attribute values: a computation module (118) configured to compute a demand transfer of the one or more predefined attribute values based on the calculated additional share and the missing share of sales, wherein the demand transfer of each of the one or more predefined attribute values depends on missing share of sales: and an estimation module (120) configured to estimate a demand transfer of each of the one or more products based on the computed demand transfer of each of the one or more predefined attribute values (see response to claim 1).

In regards to claim 7, the combination of Mahalanobish and Alvarez teaches wherein the one or more predefined sources include an inventory database, a point-of-sale (POS) database, and a product master database (see response to claim 2).

In regards to claim 8, the combination of Mahalanobish and Alvarez teaches wherein the one or more attributes include brand and color of the one or more products (see response to claim 3).

In regards to claim 9, the combination of Mahalanobish and Alvarez teaches wherein the missing share of sales provide lost performance with respect to an inventory unavailability for the predefined period of time (see response to claim 4).

In regards to claim 10, the combination of Mahalanobish and Alvarez teaches wherein the actual share of sales of the one or more products is dependent on one or more predefined attribute values owned by each of the one or more products (see response to claim 5).

In regards to claim 11, the combination of Mahalanobish and Alvarez teaches a non-transitory computer readable medium storing one or more instructions which when executed by one or more processors on a system, cause the one or more processors to perform method comprising: receiving, via one or more hardware processors, a plurality of data pertaining to one or more products from one or more predefined sources, wherein the each of the one or more products comprises one or more attributes and a predefined value corresponding to each of the one or more attributes, wherein the plurality of data include a historical sales data from a point-of-sale, a historical inventory data of one or more products and @ product master data: aggregating, via one or more hardware processors, the historical sales data and historical inventory data of each of the one or more products, wherein the aggregated historical sales data is standardized based on a predefined unit and time period; determining, via one or more hardware processors, an actual share of sales of each of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, wherein the actual share of sales indicates performance of each of one or more predefined attribute values of one or more products: determining, via one or more hardware processors, a missing share of sales of at least one missing attribute value of the one or more predefined attribute values from the aggregated historical sales data, the historical inventory data of each of the one or more products and the product master data, wherein the missing share of sales indicates a2 lost performance of each of one or more predefined attribute values of one or more products; determining, via one or more hardware processors, an expected share of each of the one or more predefined attribute values based on a sum of expected share of one or more products having the one or more attribute values using multiplicative modal: calculating, via one or more hardware processors, an additional share of each of the one or more predefined attribute values based on the determined actual share of sales and expected share of sales of each of the one or more predefined attribute values, wherein the additional snare of each of the one or more attribute values is based on a demand transfer from at least one missed attribute value of one or more predefined attribute values: computing, via one or more hardware processors, a demand transfer of the one or more predefined attribute values based on the calculated additional share and the missing share of sales, wherein the demand transfer of each of the one or more predefined attribute values depends on missing share of sales: and estimating, via one or more hardware processors, a demand transfer of each of the one or more products based on the computed demand transfer of each of the one or more predefined attribute values (see response to claim 1).

Discussion of Additional Cited Art
Patents and PG PUB
	Patent 11,403,574 to Rangarajan teaches “ optimizing an item assortment to increase profit and sales while adhering to user specified constraints. Such constraints include specifying the number of items that can be substituted during optimization, locking in particular items, locking out particular items, and specifying that a particular percentage of the assortment has a particular attribute. Inputs such as demand transfer, demand forecasting, purchase repeat scores, and item attributes are used to calculate the optimal assortment of items. Various aspects are described in this disclosure, which include, but are not limited to, the following aspects (para 7). Rangarajan, however, fails to render the application's above-mentioned limitations obvious.
	
Patent 11,188,934 to Thiruanvukkarasu teaches “During online shopping, customer buying decision varies based on conditions at the time of logging such as product availability, competitor price of the product, presence of promotion, delivery options such as number of days to deliver, availability of free delivery, and availability of pay on delivery and customer review ratings. Customer shifts from one product to other product based on the options available at real time and accordingly demand of a product is transferred to other product. The method and system disclosed provides dynamic demand transfer values that are specific to a customer for available options at the time of login and it provides the list of ideal products to be displayed at the time of customer login. The method utilizes a suitable data format to apply machine learning based approach for estimating DT, wherein training data for ML captures plurality of sales drivers affecting customer decision during online retailing. Thiruanvukkarasu, however, has the same assignee and does not qualify as prior art.
	
PG PUB 20160210640 to Wu teaches “ incrementally swapping items in an assortment are described. In one embodiment, a computing system includes demand logic configured to read data from an electronic data structure that defines an assortment. The assortment defines a subset of items from a product category. The demand logic is configured to generate forecasted changes to an associated metric value by generating demand transference values for (i) individually removing each item presently in the assortment and (ii) individually adding each item of a set of available items of the product category. The computing system includes assortment logic configured to transform the electronic data structure that defines the assortment according to the forecasted changes by incrementally swapping items in the assortment for new items in the available set of items until the forecasted changes between items in the assortment and new items in the set of available items satisfy a predefined condition (Abstract). Wu, however, fails to render the application's above-mentioned limitations obvious.
	

NPL
	Mahalanobish teaches Capturing demand transference in retail-A statistical approach. Mahalanobish, however, fails to teach the claimed subject matter as a whole.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625